 In the Matter of THE MIDDLE WEST CORPORATION, 20 NORTH WACKERDRIVE, CHICAGO, ILLINOIS, KENT1ICKY UTILITIES COMPANY, OLD Do-MINIONPOWER COMPANY, KENTUCKY POWER & LIGHT COMPANY, 154WEST MAIN STREET,LEXINGTON,KENTUCKYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS(A. F. OFL.), 1365 S. SIXTHSTREET,PADUCAH,KENTUCKYCase No. R-1004SUPPLEMENTAL DECISIONANDORDERFebruary 10, 1939On December 13, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 in theabove-entitled proceeding.The Direction of Election provided that anelection by secret ballot be conducted within thirty (30) days fromDecember 13, 1938, among the employees of The Middle West Corpo-ration of Chicago, Illinois, Kentucky Utilities Company, KentuckyPower & Light Company and Old Dominion Power Company, of Lex-ington, Kentucky, whose names appeared on the Companies' pay rollfor August 15, 1938, including the names of Henry Cummins, J. W.Snavely, J. R. Thompson, and W. Berry Vick, and excluding super-visors, foremen, clerical forces, janitors and janitresses, salesmen, officeemployees and others having the right to hire and discharge, and thosewho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by the International Brotherhoodof Electrical Workers for the purposes of collective bargaining.Pursuant to the Direction an election by secret ballot was conductedunder the direction and supervision of the Regional Director for theNinth Region (Cincinnati, Ohio) during the period from January 16to 21, 1939, at the following places in Kentucky : Augusta, Carrollton,Central City, Clinton, Cynthiana, Danville, Dix Dam, Earlington,Elizabethtown, Four Mile, Franklin, Fulton, Glasgow, Graham, Har-lan,Hickman, Lebanon, London, Madisonville, Maysville, Middles-boro, Morganfield, Mt. Sterling, Paris, Princeton, Richmond, Shelby-110 N.L.R. B. 618.11 N. L.R. B., No. 22.164275-39-vol. XI-12165 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDville, Somerset, Versailles, and Winchester; and at the following placesin Virginia : Big Stone Gap, Norton, and Pocket.On January 24,1939, the said Regional Director, acting pursuant to Article III, Sec-tion 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended, issued and served upon the parties an Intermedi-ate Report on the Ballot.No objections or exceptions to the Inter-mediate Report have been filed by any of the parties.As to the results of the secret ballot, the Regional Director reportedas follows :Total number alleged eligible voters__________________________ 585Total number votes cast_____________________________________ 552Total number unchallenged ballots for International Brother-hood of Electrical Workers________________________________ 200Totalnumber unchallenged ballots against International.Brotherhood of Electrical Workers_________________________310Total number challenged ballots______________________________40Total number blank ballots__________________________________2Total number void ballots------------------------------------0The results of the election show that no collective bargaining repre-sentative has been selected by a majority of employees in the appro-priate unit.The petition for investigation and certification filed byInternational Brotherhood of ElectricalWorkers will therefore bedismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is hereby ordered that the petition for investigation and certificationof representatives of employees of The Middle West Corporation, Ken-tucky Utilities Company, Old Dominion Power Company, and Ken-tucky Power & Light Company, filed by International Brotherhood ofElectricalWorkers (A. F. of L) be, and it hereby is, dismissed.